Citation Nr: 1103970	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  06-35 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating for osteoarthritis of the left 
knee, currently evaluated as 10 percent disabling for limitation 
of flexion and 10 percent disabling for limitation of extension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from December 1977 to July 
1978.

This matter originally came before the Board of Veterans' Appeals 
(Board) in November 2009, on appeal from a September 2005 
decision by the RO that, in pertinent part, denied the Veteran's 
claim for a rating in excess of 10 percent for osteoarthritis of 
the left knee.  The Board granted an additional, separate 
10 percent rating for limitation of extension of the left knee, 
but otherwise denied the claim for increase.

The Veteran appealed the Board's November 2009 decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
November 2010, the parties to the appeal (the Veteran, through an 
attorney, and a representative from VA General Counsel) filed a 
Joint Motion for Remand of the Board's decision (Joint Motion).  
The Court granted the Motion later that same month, thereby 
vacating the Board's decision and returning the case to the Board 
for further consideration.

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the Veteran if further action is required on his 
part.


REMAND

Generally speaking, when VA receives a complete or substantially 
complete application for benefits, it is required to make 
reasonable efforts to help the claimant obtain evidence necessary 
to substantiate his claim, to include relevant records from 
Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 
2002); 38 C.F.R. § 3.159(c)(1)-(3) (2010).  VA is also required 
to provide a medical examination and/or opinion when necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2010).

In their Joint Motion, the parties to the appeal before the Court 
agreed, in essence, that the evidence of record was inadequate 
for purposes of determining which portion of the Veteran's 
limited extension of the left knee was attributable to his 
service-connected osteoarthritis, and which portion was due to 
his non-service-connected neurological disorder.  Accordingly, 
and because it has been nearly three years since the Veteran was 
last examined for VA compensation purposes, a new examination is 
required.  See, e.g., 38 C.F.R. § 3.327(a) (2010) (re-
examinations are generally required if evidence indicates that 
there has been a material change in a disability or that the 
current rating may be incorrect).

Complete records of the Veteran's VA treatment were last obtained 
in August 2008.  On remand, efforts should be made to obtain 
records of any relevant treatment he may have undergone since 
that time, in order to ensure that his claim is adjudicated on 
the basis of an evidentiary record that is as complete as 
possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that VA is charged with constructive notice of medical 
evidence in its possession).

For the reasons stated, this case is REMANDED for the following 
actions:

1.  Obtain copies of any records pertaining to 
relevant VA treatment the Veteran may have 
received since June 20, 2008, following the 
procedures set forth in 38 C.F.R. § 3.159.  
Efforts to obtain the evidence should be fully 
documented, and should be discontinued only if 
it is concluded that the evidence sought does 
not exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  The evidence obtained, if any, 
should be associated with the claims file.

2.  After the foregoing development has been 
completed, arrange to have the Veteran scheduled 
for an examination of his left knee.  After 
reviewing the claims file, examining the 
Veteran, and conducting any testing deemed 
necessary, the examiner should fully describe 
any and all functional deficits associated with 
the Veteran's left knee.  In so doing, the 
examiner should specifically indicate whether 
there is any evidence of recurrent subluxation 
or lateral instability of the knee and, if so, 
whether such subluxation and/or lateral 
instability is best described as slight, 
moderate, or severe; whether the Veteran has 
frequent episodes of locking in the knee; and 
whether his disability is manifested by effusion 
into the joint.  The examiner should also 
conduct range of motion studies on the knee.  
The examiner should first record the range of 
motion observed on clinical evaluation, in terms 
of degrees of flexion and extension.  If there 
is clinical evidence of pain on motion, the 
examiner should indicate the degree of flexion 
and/or extension at which such pain begins.

After reviewing the Veteran's complaints and 
medical history, the examiner should render an 
opinion, based upon his or her best medical 
judgment, as to the extent to which the Veteran 
experiences functional impairments such as 
weakness, excess fatigability, incoordination, 
or pain due to repeated use or flare-ups, and 
should portray these factors in terms of degrees 
of additional loss in range of motion (beyond 
that which is demonstrated clinically), if 
feasible.

The examiner should also render an opinion as 
which portion of the Veteran's left knee 
impairment, if any, is attributable to his 
service-connected osteoarthritis, and which 
portion, if any, is due to his non-service-
connected neurological disorder (to include, 
more specifically, which portion of his limited 
extension, if any, is attributable to his 
service-connected osteoarthritis, and which 
portion, if any, is due to his non-service-
connected neurological disorder.)  If such an 
opinion cannot be offered without resort to 
speculation, the examiner should state that in 
his or her report.

A complete rationale for all opinions must be 
provided.

3.  Thereafter, take adjudicatory action on the 
claim here in question.  If any benefit sought 
remains denied, furnish a supplemental statement 
of the case (SSOC) to the Veteran and his 
representative.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No action 
is required by the Veteran until he receives further notice, but 
he may furnish additional evidence and argument while the case is 
in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2010).

